NUMBER 13-19-00461-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


             IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


                   On appeal from the 444th District Court
                        of Cameron County, Texas.



                                       ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This cause is currently before the Court because the Second Supplemental Clerk’s

Record-Volume #2 as filed in this cause contains sensitive and prohibited material. See

TEX. R. APP. P. 9.8; TEX. R. CIV. P. 21c. On February 18, 2020, appellee filed a “Motion

for Release of the Second Supplemental Sealed Clerk’s Record-Volume #2.” Given the

exigent nature of this case and its appellate deadlines, see TEX. R. APP. P. 28.4; TEX. R.

JUD. ADMIN. 6.2(a), the Court grants the motion and enters the following order regarding

the appellate record. See TEX. R. APP. P. 34.
       The Court ORDERS the sealed record will be provided to counsel on a CD-ROM.

The Court ORDERS counsel to treat the CD-ROM as confidential and to safeguard it as

an official and original court document. Counsel may not copy, save, or otherwise

reproduce the CD-ROM and shall promptly return the CD-ROM to the Court after use.

Counsel is ordered to maintain the confidentiality of the information contained in this

sealed record and is prohibited from disseminating the sensitive information contained

within the sealed record to any person.

       Further, counsel is hereby ORDERED to fully comply with the requirements of the

appellate rules regarding redaction and the use of aliases as appropriate in preparing and

filing the appellate brief with this Court. See id. R. 9.8.

       IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
21st day of February, 2020.




                                               2